NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0018n.06
                            Filed: January 6, 2005

                                           No. 03-3049

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ROBERT MIHLLAQ BICJA,                             )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )
                                                  )
IMMIGRATION AND NATURALIZATION                    )      ON PETITION FOR REVIEW OF AN
SERVICE,                                          )      ORDER OF THE BOARD OF
                                                  )      IMMIGRATION APPEALS
       Respondent.                                )
                                                  )
                                                  )




       Before: NORRIS and COOK, Circuit Judges; BECKWITH, District Judge.*


       COOK, Circuit Judge. Petitioner Robert Bicja seeks review of a final order of removal.

Because substantial evidence supports the IJ’s determinations, we deny the petition for review.


                                              I. Facts


       Bicja, a citizen of Albania, entered the United States as a non-immigrant visitor for pleasure.

Bicja remained in the United States after his visa expired, and the INS initiated removal proceedings




       *
        The Honorable Sandra S. Beckwith, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 03-3049
Bicja v. INS

against him. Conceding removability, Bicja maintained that his eligibility for asylum warranted

relief from removal.




       Bicja testified that he and his family suffered mistreatment under the former Communist

regime, including confinement in an internment camp for approximately seven years when Bicja was

a young child. Years after his release from the camp, Bicja won admittance to Albania’s Art

Institute. But the Institute expelled him after three weeks because it discovered his family’s past

imprisonment.


       Later, Bicja joined the youth forum of the Democratic Party and became active in the

Democratic movement. Bicja also joined the Association of Formerly Politically Persecuted

Democrats.1 Bicja insists that he endured arrests and beatings, as well as an attempt on his life,

because of his political involvement with these organizations.


       Although the IJ viewed Bicja’s testimony “in the best light,” despite credibility concerns,

he nonetheless concluded that Bicja failed to establish either past persecution or a well-founded fear

of future persecution. Consequently, the IJ denied Bicja’s request for asylum. The IJ further found

Bicja ineligible for withholding of removal and relief under the Convention Against Torture, but

granted his alternative request for voluntary departure.


       1
       Bicja also refers to this association as the Formerly Politically Persecuted Persons
Association.

                                                -2-
No. 03-3049
Bicja v. INS

        Bicja appealed the IJ’s decision to the Board of Immigration Appeals, which affirmed

without opinion. Because the Board adopted the decision of the IJ in lieu of issuing its own opinion,

we review the IJ’s decision as the final agency decision. Abay v. Ashcroft, 368 F.3d 634, 637-38

(6th Cir. 2004); Denko v. INS, 351 F.3d 717, 726 (6th Cir. 2003).


                                             II. Analysis


                                              A. Asylum


        Bicja challenges the IJ’s denial of his request for asylum. We must uphold the IJ’s

determination if “reasonable, substantial, and probative evidence on the record considered as a

whole” supports it. Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir. 1998) (citations and internal

quotation marks omitted). To demonstrate eligibility for asylum, an applicant must first prove that

he qualifies as a refugee either because he suffered past persecution or because he has a well-

founded fear of future persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion. Id. at 389. If an applicant successfully establishes past

persecution, he is presumed to have a well-founded fear of future persecution rebuttable only by a

showing that country conditions “have changed to such an extent that the applicant no longer has

a well-founded fear of being persecuted if he were to return.” Id. (citation and internal quotation

marks omitted).


                                         1. Past Persecution




                                                 -3-
No. 03-3049
Bicja v. INS

       The IJ concluded that Bicja failed to satisfy his burden regarding past persecution. Though

he believed Bicja’s account of his arrests and beatings, he deemed Bicja’s assertion that political

reasons motivated the incidents unconvincing. Applying the deferential substantial evidence

standard, we may grant Bicja’s petition for review only if his evidence ‘“not only supports a

contrary conclusion, but indeed compels it.”’ Id. at 388 (quoting Klawitter v. INS, 970 F.2d 149, 152

(6th Cir. 1992).


       Here, the IJ doubted that the Democratic Party-powered government would target members

of the youth forum of the Democratic Party or that the Association of Formerly Politically

Persecuted Democrats was sufficiently political to incite the government to harm its members.

Because nothing in the record compels us to reach a different conclusion, we must uphold the IJ’s

determination. See Mullai v. Ashcroft, 385 F.3d 635, 638 (6th Cir. 2004) (upholding denial of

asylum where the applicant’s treatment by the government “could be reasonably viewed as

motivated by her status as a protestor rather than religious persecution”).


                           2. Well-Founded Fear of Future Persecution


       The IJ similarly rejected Bicja’s claim that he feared future persecution. Because Bicja failed

to establish past persecution, he retained the burden of proving a well-founded fear of future

persecution that was both subjectively genuine and objectively reasonable. Mikhailevitch, 146 F.3d

at 389. The IJ concluded that changed country conditions in Albania prevented Bicja from

satisfying this burden. Specifically, the IJ noted that the Socialist Party now controls Albania and



                                                -4-
No. 03-3049
Bicja v. INS

that Bicja presented no evidence that the current Socialist leaders persecute members of the political

groups to which Bicja belonged.


       The United States Department of State country reports, included in the administrative record,

support the IJ’s conclusions. Bicja disputes the reports’ characterization of conditions in Albania.

But this circuit has recognized that such reports generally represent “the best source of information

on conditions in foreign nations.” Mullai 385 F.3d at 639 (citation and internal quotation marks

omitted). Accordingly, we have relied on them when reviewing an IJ’s decision, notwithstanding

their imperfections. Id. Doing so here, we agree that Bicja “has not demonstrated that the current

government controlled by the Socialist Party would target [him] for persecution,” Id. We must,

therefore, uphold the IJ’s determination that Bicja failed to establish a well-founded fear of future

persecution.


       Because substantial evidence supports the IJ’s conclusion that Bicja neither suffered past

persecution nor has a well-founded fear of future persecution, it follows that the IJ correctly denied

asylum.2


                                          B. Due Process


       Bicja also argues that the IJ violated his due process rights by cutting off his testimony,

questioning Bicja from the bench, disallowing a witness’s testimony, and demonstrating bias. We


       2
        Because Bicja fails to prove eligibility for asylum, he necessarily fails to satisfy the more
stringent standard for withholding of removal. Koliada v. INS, 259 F.3d 482, 489 (6th Cir. 2001).

                                                -5-
No. 03-3049
Bicja v. INS

review de novo Bicja’s due process claims premised on the IJ’s hearing procedures. Castellano-

Chacon v. INS, 341 F.3d 533, 552-53 (6th Cir. 2003); Ivezaj v. INS, 84 F.3d 215, 220 (6th Cir.

1996).


         “It is well established that the Fifth Amendment entitles aliens to due process of law...” Reno

v. Flores, 507 U.S. 292, 306 (1993). Accordingly, the Constitution guaranteed Bicja a full and fair

hearing. Huicochea-Gomez v. INS, 237 F.3d 696, 699 (6th Cir. 2001). “To constitute fundamental

unfairness, however, a defect in the removal proceedings must have been such as might have led to

a denial of justice.” Id. (citations and internal quotation marks omitted). Thus, Bicja must not only

demonstrate that the IJ erred, but must also identify specific prejudice resulting from the error.

Castellano-Chacon, 341 F.3d at 553.


          Bicja alleges that by interrupting him and limiting his answers, the IJ prevented him from

fully explaining his history of abuse. But the IJ permitted Bicja to testify with lengthy narratives

during direct examination, giving Bicja ample opportunity to describe his alleged persecution.

“[T]he IJ did no more than exercise his quasi-judicial powers to control the pace of the hearings, and

to focus the hearings on relevant matters.” Ivezaj, 84 F.3d at 220.


         Bicja also maintains that the IJ “improperly took over the role of prosecutor in cross-

examining” him. Bicja concedes the IJ’s entitlement to question a witness, however, and we find

nothing in the IJ’s manner of questioning that rises to the level of a due process violation.




                                                  -6-
No. 03-3049
Bicja v. INS

       Nor do we find fault in the IJ’s refusal to hear cumulative testimony from one of Bicja’s

witnesses. Bicja informed the IJ that his witness would testify that she knew Bicja’s family and

confirm Bicja’s membership in the Association of Formerly Politically Persecuted Democrats. After

considering Bicja’s response, the IJ expressed doubt as to the witness’s utility but left room for

Bicja’s counsel to further advocate the witness’s value: “I really don’t see anything that [the witness]

is going to add unless you can think of something.” Bicja’s counsel declined to advance additional

arguments on the issue, and we cannot conclude that the IJ erred. Moreover, even assuming error,

we deem any error harmless in view of Bicja offering no more than “general statements” that he

suffered prejudice. Castellano-Chacon, 341 F.3d at 553. We also reject Bicja’s contention that the

IJ manifested bias towards him or his case. Reviewing the entire hearing transcript for context, we

discern no evidence of bias.


       Finding that Bicja received a full and fair hearing, we conclude that he suffered no violation

of his due process rights.


                                C. BIA Affirmance Without Opinion


       Finally, Bicja challenges the BIA’s use of summary affirmance procedures under 8 C.F.R.

§ 1003.1(e). We disagree that the BIA’s treatment of this case violated the regulations. Moreover,

because we review the IJ’s decision directly, “our ability to conduct a full and fair appraisal of

[Bicja’s] case is not compromised.” Denko, 351 F.3d at 732 (citations and internal quotations

omitted).



                                                 -7-
No. 03-3049
Bicja v. INS

                                        III. Conclusion


       Because substantial evidence supports the IJ’s denial of asylum in this case, and because

Bicja’s hearing comported with due process, we deny the petition for review.




                                             -8-